DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 April 2021 has been entered.
 
Status of the Claims
The amendment received on 03 March 2021 is acknowledged and entered.  
Claim 1 has been amended.  
Claims 12-13 were previously canceled.  
No new claims have been added.  
Claims 1-11 are currently pending.

Response to Amendments and Arguments
Applicant argues (in REMARKS, page 5) that regarding the rejection of claims 1-11 under 35 U.S.C. 101, Applicant believes the above-noted amendments now obviate these rejections.  The amended claims recite a specific implementation of the alleged abstract idea for which there is no concern of any attempt to monopolize the alleged abstract idea. Furthermore, the claims provide an improvement in capabilities of a POS computer by reciting a specific interaction technique between a server computer and the POS computer in which the server computer further interacts with a mobile device operated by a customer.  The Office has held 
	In response to Applicant’s argument, the Examiner respectfully disagrees.  First, preemption is not a standalone test for patent eligibility; and the absence of complete preemption does not guarantee the claim is eligible.  Secondly, the claims as amended do not integrate the judicial exception into practical application by providing a technical improvement to a technical problem.  Instead, the claims appear to provide a business solution to a business problem.  Further, the claimed computer components (POS, Internet, server computer, and URL) are recited at a high-level of generality and are merely invoked as a tool to perform the abstract idea (i.e., “receiving a playlist,” “starting a purchase,” “establishing a session,” “printing a paper,” “receiving a request,” and “processing the received request”) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Neither the jukebox nor the jukebox’s playlist appears to be a tool to perform the abstract idea as they do not appear to have any part in the transaction.  Therefore, the Examiner maintains the claims are patent ineligible.  
Applicant’s arguments, see REMARKS (on page 6, regarding Bangia) filed 03 March 2021, with respect to the rejection of claims 1-11 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of claims 1-11 under 35 U.S.C. 103 has been withdrawn.  See further explanation below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more. 

Step 1
Claims 1-11 are directed to a method (i.e., a process).  Therefore, claims 1-11 all fall within the one of the four statutory categories of invention.

Step 2A Prong 1
Claim 1 substantially recites receiving a playlist from a jukebox located at the business; starting a purchase transaction for a customer present at the business; establishing a session by transmitting a purchase transaction started notification for the started purchase transaction and receiving a unique identifier where the unique identifier uniquely identifies the started purchase transaction; printing a paper that comprises the unique identifier and a uniform resource locator, where the paper is provided to the customer; receiving a request from the session where the request includes the unique identifier; processing the received request; and interacting by forwarding specific requests; and interacting by forwarding specific requests received to a business for processing the specific requests and by updating the purchase transaction of the customer based on the business processing the specific requests during the purchase transaction, wherein the specific requests received comprise the unique identifier.

Claim 1 as a whole, recites a method of organizing human activity.  The limitations in claim 1 of receiving a playlist from a jukebox located at the business; starting a purchase transaction for a customer present at the business; establishing a session by transmitting a purchase transaction started notification for the started purchase transaction and receiving a printing a paper that comprises the unique identifier and a uniform resource locator, where the paper is provided to the customer; receiving a request from the session where the request includes the unique identifier; and processing the received request, as drafted, are processes that, under their broadest reasonable interpretation, covers performance of the limitations by a Method of Commercial or Legal Obligations (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and/or by Managing Personal Behavior or Relationships or Interactions Between People (including social activities, teaching, and following rules or instructions) but for the recitation of generic computer components. That is, other than reciting “a server computer,” nothing in the claim element precludes the step from practically being performed by commercial or legal obligations and/or managing personal behavior or relationships or interactions between people.  For example, but for the “server computer” language, “receiving a playlist,” “starting a purchase,” establishing a session,” ”printing the unique identifier,” “receiving a request,” “processing the received request,” and “interacting by forwarding specific requests” of claim 1 encompasses the user receiving a playlist, starting a purchase, establishing a session, providing the unique identifier, receiving a request, and processing the received request” to perform the steps.  
The mere recitation of a generic computer (Claim 1’s “point of sale computer,” “Internet,” “a server computer,” “a jukebox,” “uniform resource locator (URL)” and “mobile device” does not take the claims out of the Methods of Organizing Human Activity grouping.  Accordingly, the claims recite an abstract idea.
	Step 2A Prong 2
This judicial exception is not integrated into a practical application because the claims as a whole merely describes how to generally “apply” the concept of “receiving a playlist,” interacting by forwarding specific requests” in claim 1.  The claim recites the additional elements of “a point of sale computer,” “Internet,” “a server computer,” “a jukebox,” “uniform resource locator (URL)” and “mobile device.”  The claimed computer components in the steps above are recited at a high-level of generality and are merely invoked as a tool to perform the abstract idea (i.e., “receiving a playlist,” “starting a purchase,” “establishing a session,” ”printing the unique identifier,” “receiving a request,” and “processing the received request” in claim 1) such that it amounts no more than mere instructions to apply the exception using a generic computer component or insignificant extra-solution activity.  Simply implementing an abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, the claims are not patent eligible. 

Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a server computer and/or processor to perform the  “receiving a playlist,” “starting a purchase,” establishing a session,” ”printing the unique identifier,” “receiving a request,” “processing the received request,” and “interacting by forwarding specific requests” steps in claim 1 amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
As per dependent claims 2, 9, and 10, the limitations merely narrow the previously recited abstract idea limitation.  Dependent claim 2 discloses a restaurant.  For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
	As per dependent claim 3, the limitation “transmitting the playlist from the jukebox …” is merely directed towards the narrowing of the abstract idea previously identified in independent Claim 1, and hence is directed towards the same abstract idea. Similar to above, the “transmitting the playlist from the jukebox…” is characterized as transmitting or receiving data over a network, and hence not significantly more. 
	As per dependent claim 4, the limitation “receiving information that includes one or more customer selected items from the jukebox…” is merely directed towards the narrowing of the abstract idea previously identified in independent Claim 1, and hence is directed towards the same abstract idea. Similar to above, the “receiving” is more mere data gathering, and also characterized as transmitting or receiving data over a network, and hence not significantly more.  
As per dependent claim 5, the limitation “adding an item to the purchase transaction…” is further directed to a method of organizing human activity as described in claim 1. For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.  
As per dependent claim 6, the limitation “receiving information including a car identifier …” is merely directed towards the narrowing of the abstract idea previously identified in independent Claim 1, and hence is directed towards the same abstract idea. Similar to above, the “receiving” is more mere data gathering, and also characterized as transmitting or receiving data over a network, and hence not significantly more.   Further, the recitation of “a terminal” is another computer component recited at a high-level of generality and is merely invoked as a tool to perform the abstract idea. Similar to claim 1, the recitation does not provide a practical application of the abstract idea, or significantly more than the abstract idea. 
As per dependent claim 7, the limitation “adding an item to the purchase transaction …” is further directed to a method of organizing human activity as described in claim 1. For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.  
As per dependent claim 8, the limitation “receiving information from the valet service …” is merely directed towards the narrowing of the abstract idea previously identified in independent Claim 1, and hence is directed towards the same abstract idea. Similar to above, the “receiving” is more mere data gathering, and also characterized as transmitting or receiving data over a network, and hence not significantly more. 
As per dependent claim 11, the limitation “transmitting information…where the information includes a notification…” is merely directed towards the narrowing of the abstract idea previously identified in independent Claim 1, and hence is directed towards the same abstract idea. Similar to above, the “transmitting the playlist from the jukebox…” is characterized as transmitting or receiving data over a network, and hence not significantly more. 
Allowable Subject Matter
Claims 1-11 are not presently rejected under 35 U.S.C. 102 and/or 103 and hence would be allowable if amended to overcome the rejections under 35 U.S.C. 101.
The following is a statement of reasons for the indication of allowable subject matter:   
As per independent Claim 1, the best prior art, 
(1)  Borhan et al. (US PG Pub. 2013/0218721) discloses a transaction visual capturing apparatuses, methods and systems (TVC) wherein the TVC obtains user check-in information from a user mobile device upon user entry into a store; the TVC extracts a user identifier based on the user check-in information, and accesses a database for a user profile. The TVC determines a user prior behavior pattern from the accessed user profile, and obtains user real-
(2)  Laracey (US PG Pub. 2011/0251892) discloses a mobile phone payment processing methods and systems where a registration process begins when a customer first interacts with a registration server.  The customer may operate an Internet browser (either on a mobile device or another computing device) to access a registration Web page associated with the registration server where the registration Web page may request the customer provide some identifying information to begin the account creation process.  
(3)  Suthar (US PG Pub. 2004/0158494) discloses restaurant automation system where the Automated Ordering System (AOS) allows for the customization of a table's ambiance via a jukebox function by allowing specific music files to be streamed to an E-Menu device and specific pre-determined mood selections may be chosen with an appropriate collection of music files to allows restaurant to appeal to a larger market;
(4)  Bangia (US PG Pub. 2013/0212017) discloses a transaction system and method of conducting a transaction by initiating a financial transaction between a mobile device with a unique identification code and a vendor sales system of a vendor using a server as an intermediary that maintains a database of one or more pre-determined specific payment facilities associated with the unique identification code of the mobile device. The customer enters a transaction initiation code, associated by the vendor with a transaction about to be initiated, into the mobile device.
(5)  Gallagher (US PG Pub. 2011/0173060) discloses a guest check presenter having a wireless communication device, wherein a wireless mobile device through its mobile application, can transmit a request to the restaurant POS system to alert a valet parking attendant to retrieve the guest's car where the request presumably contains a ticket identifier that identifies the guest's car. Also, the wireless mobile device through its mobile application, can transmit a 

	However, neither Borhan et al. in view of Laracey, Suthar, Bangia, nor Gallagher discloses or fairly teaches:  
 	printing a paper that comprises the unique identifier and a uniform resource locator (URL), wherein the paper is provided to the customer who operates to a mobile device, wherein the URL is an Internet address serviced by the server computer; and
 	receiving a request over the Internet session from the server computer, wherein the request includes the unique identifier based on interaction between the customer with the server computer using the URL and the unique identifier originally provided to the POS computer by the server computer; processing the received request

The best NPL prior art: 
(1) O’Hear, Steve, “Jukeboxsms Is A Jukebox In The Cloud Aimed At Bar, Restaurant & Club Owners”, November 26, 2012, techcrunch.com, 3 pages, discloses Jukeboxsms is a cloud-powered “virtual jukebox” aimed at bar, restaurant, and club owners — an online/PC replacement for those giant hardware jukeboxes of yesteryear. On the software side, venues must upload their music to Audiobox.fm, which requires a separate account, and then link this to their Jukeboxsms account where customers of the bar, restaurant or club (or any venue/event that is using the service) can then view and order songs on the virtual jukebox via a mobile web page or the in-house signage displayed on the PC monitor/TV using SMS (70 countries are supported through various publicly available SMS gateways). 	
However, O’Hear does not disclose or fairly teach: 

 	receiving a request over the Internet session from the server computer, wherein the request includes the unique identifier based on interaction between the customer with the server computer using the URL and the unique identifier originally provided to the POS computer by the server computer; processing the received request

The best Foreign prior, 
(1) Pompidor et al. (WO 2011/094330 A1), discloses a digital jukebox device with improved user interfaces, and associated methods, wherein the jukeboxes periodically communicate with the server in order to provide information to the server regarding the specific songs that have been played on the jukebox. The central server then uses this information in order to determine the appropriate royalties and/or other payments that are owed for songs played on each jukebox.  The presence of a network connection along with a camera to make it  possible to have a “live look-in” at a location so that a user could also see what is going on at a location while away from home.  Live look-ins may be provided via an Internet connection and thus may be accessed through a webpage, a smart phone, or the like
However, Pompidor et al. does not disclose or fairly teach: 
printing a paper that comprises the unique identifier and a uniform resource locator (URL), wherein the paper is provided to the customer who operates to a mobile device, wherein the URL is an Internet address serviced by the server computer; and
 	receiving a request over the Internet session from the server computer, wherein the request includes the unique identifier based on interaction between the customer with the server computer using the URL and the unique identifier originally provided to the POS computer by the server computer; processing the received request

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	
(1)  Silver (US Patent No. 8,799,083) discloses system and method for managing restaurant;
(2)  Selley et al. (US PG Pub. 2011/0238520) discloses wireless jukebox ordering and administration application with restaurant support; 
(3)  Hartmaier (US PG Pub. 2008/0293393) discloses a system and method for providing commercial broadcast content information to mobile subscribers.  
(4) “Restaurants and Tech Firms Partner via Digital Menu Boards”, by wordwright, Oct 12, 2012, pointofsale.com, 3 pages.  
(5) Kane, Laura, “Secret DJ: New App Lets You Take Over a Venue’s Jukebox”, Oct 17, 2012, the star.com, 2 pages. 
(6)  “Text the SMS jukebox and it will play your song”, Nov. 22, 2006, blog.chron.com, 2 pages.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDA A. NELSON whose telephone number is (571)272-7076.  The examiner can normally be reached on Monday-Friday, 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Please address mail to be delivered by the United States Postal Service (USPS) as follows: 
Commissioner of Patents and Trademarks
Washington, D.C. 20231

Or faxed to: (571) 273-7076 [Informal/Draft Communications, labeled
"PROPOSED" or "DRAFT"]
 	Hand delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314





/F.A.N/Examiner, Art Unit 3628                  

/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                                                                            
June 17, 2021